Citation Nr: 0529797	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound to the left wrist 
with fracture of the second and third metacarpals.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  Service records show that he was awarded a Purple 
Heart.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Newark, New 
Jersey, which denied entitlement to an increased rating for 
the residuals of a gunshot wound to the left wrist.

In July 2004, the veteran withdrew his request for a Board 
hearing.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.702 (2005).

In February 2005, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).  

In February 2005, the Board remanded the case for further 
evidentiary development.  The case was subsequently returned 
to the Board.

An April 2004 rating decision increased the evaluation for 
post-traumatic stress disorder (PTSD) to 30 percent.  In 
October 2004, the veteran expressed disagreement with the 
April 2004 rating decision.  The RO issued a statement of the 
case in July 2005, but the record does not reflect that the 
veteran has perfected an appeal by submitting a substantive 
appeal, and this issue has not been certified as being on 
appeal.

In his substantive appeal the veteran appeared to raise the 
issues of entitlement to service connection for shoulder and 
neck disabilities.  These issues are referred to the RO for 
initial adjudication.



FINDING OF FACT

The veteran's left wrist and hand disability is primarily 
manifested by neuralgia of the radial and circumflex nerves, 
slight pain to palpation; some deformity of the left proximal 
metacarpophalangeal joint on the dorsum of the left wrist; 
slightly diminished grip strength; and slight sensory 
disturbance.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the left wrist with fracture 
of the second and third metacarpals have not been met.   38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8614 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied the notification requirements of the VCAA.  
The May 2004 statement of the case, the July 2005 
supplemental statement of the case and February 2003, 
September 2004 and February 2005 letters from the RO or 
Appeals Management Center (AMC), gave the veteran notice of 
the evidence necessary to substantiate his claim on appeal.  

The evidence development letters dated in February 2003, 
September 2004 and February 2005 also advised the veteran of 
what evidence he was responsible for providing and what 
evidence VA would undertake to obtain.  The veteran was not 
explicitly told to submit all evidence in his possession.  
The July 2005 supplemental statement of the case, however 
contained the provisions of 38 C.F.R. § 3.159(b), noting that 
the veteran would be advised to submit relevant evidence in 
his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Factual Background

Service medical records show that in January 1945 the veteran 
sustained a penetrating gunshot wound to the dorsolateral 
aspect of the left wrist.  He also sustained a fracture of 
the left second and third metacarpals.  The wound was 
described as severe, although it reportedly traversed soft 
tissues only.  In October 1945, the wound was described as 
well healed without a tender scar.  There was still weakness 
and limitation of left wrist function.  In a certificate of 
disability for discharge it was reported that the veteran had 
been hospitalized continuously since the January 1945 injury.

Service connection for a gunshot wound of the left wrist with 
a fracture to the second and third metacarpals and a scar was 
granted in October 1945.  A 50 percent rating was assigned 
from October 27, 1945.  

On VA examination in December 1946, the veteran complained 
that his wrist bothered him when he used it.  There was no 
elaboration on this complaint. He was found to have some 
weakness in the left wrist and hand.  The diagnosis was 
partial paralysis of the left radial nerve, sensory and 
peripheral.

In November 1946, the service-connected disability was 
characterized as incomplete paralysis, sensory, of the left 
radial nerve secondary to the gunshot wound to the left wrist 
and fracture of the second and third metacarpals with 
residual weakness of the left hand.  A 30 percent evaluation 
was assigned effective November 1, 1946 under Diagnostic 
Codes "8415" (apparently a reference to Diagnostic Code 8514, 
paralysis of the radial nerve) and 5010 (traumatic 
arthritis).  In January 1949, the disability was 
characterized as neuritis of the left radial nerve, post 
traumatic and incomplete, below the wrist secondary to the 
gunshot wound to the left wrist and fracture of the second 
and third metacarpals.  A 20 percent rating was assigned 
under Diagnostic Code "8415" (neuritis of the radial nerve) 
and Diagnostic Code 5010.  The disability is currently 
assigned a single 30 percent rating under Diagnostic Code 
8614.

The veteran's claims folder contains numerous VA outpatient 
treatment records dated from October 2000 to January 2005, 
which reflect treatment for a variety of disorders.  However, 
the records were essentially negative for complaints or 
treatment of a left wrist disorder.

During a March 2003 VA orthopedic examination, the veteran 
complained of pain in his left wrist.  He denied the use of 
assistive devices and reported that his daily activities were 
not limited due to the pain in his left wrist.  

Upon physical examination of the left wrist, dorsiflexion was 
to 50 degrees; volar flexion was to 45 degrees; ulnar 
deviation was to 30 degrees; and radial deviation was to 30 
degrees.  Pain on extremes of the left wrist with motion was 
noted.  The diagnosis was limitation of motion of the left 
wrist, status post shot wound.  

In a December 2003 statement the veteran stated that his left 
wrist disorder had increased in severity.  He complained of 
constant aches and pain and reported that movement was 
restricted in his left hand and wrist.

In March 2005 the veteran underwent a VA neurology 
examination.  He complained of pain and numbness in the 
dorsum aspect of his left wrist.  The pain and numbness was 
located on the entire dorsum aspect of the left hand.  He 
also complained of tingling and paresthesia that were more 
pronounced between the web spaces.  No motor dysfunction or 
paralysis was noted.  

On neurological examination, no significant atrophy was 
detected.  Some deformity was noted on the left proximal 
metacarpophalangeal joint on the dorsum of the left wrist and 
palpation was slightly painful but no limitation of motion 
was noted.  

Wrist flexion and extension, and finger abduction and 
adduction were all 5/5 with the exception of a slight 
decrease in grip strength, which was noted as -5/5.  Grip 
strength in the proximal, distal and all other muscles was 
5/5.  Deep tendon reflexes in the upper extremities were all 
2+ symmetrical.  Sensory examination showed decreased 
pinprick and light touch sensation on the dorsum aspect of 
the left hand, in the distribution of the dorsal cutaneous 
nerve in the left wrist, and in the distribution of the left 
radial sensory branch of the left hand.  

The diagnosis was post-traumatic neuralgia (post traumatic 
sensory peripheral neuropathy) in the distribution of the 
dorsal cutaneous nerve of the left hand, and also in the 
radial sensory branch of the left hand.  The examiner 
commented that no paralysis was detected and no significant 
motor dysfunction was noted.  However, the veteran continued 
to display symptoms of sensory neuropathy.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Analysis

The veteran's left wrist disability is currently rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 8614, for 
neuritis of the radial nerve.  Neuritis is rated on the basis 
of partial paralysis of the relevant nerve.  38 C.F.R. 
§ 4.123 (2005).  Paralysis and partial paralysis of the 
radial nerve is rated on the basis of Diagnostic Code 8514.  
Under that code a 30 percent evaluation requires moderate 
incomplete paralysis of the musculospiral nerve of the major 
upper extremity.  A 50 percent evaluation requires severe 
incomplete paralysis of the musculospiral nerve of the major 
upper extremity.  A 70 percent evaluation requires complete 
paralysis of the radial nerve of the major upper extremity.  

Complete paralysis of the radial nerve is present when there 
is drop of hand and fingers, perpetual flexion of the wrist 
and fingers, adduction of the thumb with the thumb falling 
within the line of the outer border of the index finger, and 
inability to extend the hand at the wrist, an inability to 
extend the proximal phalanges of the fingers, an inability to 
extend the thumb, an inability to move the wrist laterally, 
weakened supination of the hand, weakened extension and 
flexion of the elbow, and the loss of synergic motion of the 
extensors that seriously impairs the hand grip.  38 C.F.R. § 
4.124(a), Diagnostic Code 8514.

That diagnostic code also provides a 20 percent evaluation 
for mild or moderate incomplete paralysis of the minor radial 
nerve, and a 40 percent rating for severe incomplete 
paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve group, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See the nerve 
involved for the diagnostic code number and rating. The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate.  38 C.F.R. § 4.123 (2005).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale as nerve 
paralysis, with a maximum equal to moderate incomplete 
paralysis. See nerve involved for diagnostic code number and 
rating. Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve.  38 C.F.R. 
§ 4.124 (2005)

An initial problem in this case is that the veteran has been 
provided an evaluation for partial paralysis of the radial 
nerve of the major upper extremity, while all of the evidence 
shows that the injury was actually to his minor extremity.  
For instance, the report of a June 1960 VA examination notes 
that the veteran's major extremity was the right.  Diagnostic 
Code 8614 does not contain a 30 percent evaluation for 
disability of the minor extremity.

In any event, the veteran's disability has been characterized 
over the years as neuritis or (most recently) as neuralgia.  
The maximum rating for neuralgia can be no higher than that 
for moderate incomplete paralysis of the affected nerve.  
38 C.F.R. § 4.124.  

A rating for severe incomplete paralysis would be warranted 
if the veteran had neuritis manifested by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain.  The 
most recent evidence shows that while the veteran has sensory 
disturbance and constant pain, he does not have loss of 
reflexes or muscle atrophy.  In a claim for increase, the 
most recent evidence is given precedence over past 
examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  More 
importantly, he has neuralgia rather than neuritis.  As just 
discussed, the severe rating is not available for neuralgia.  
Since he does not have neuritis, loss of reflexes or muscle 
atrophy; he does not meet most of the criteria needed for the 
severe rating.  38 C.F.R. § 4.7, 4.21 (2005).

The recent neurology examination also reported that the 
neuralgia involved the dorsal cutaneous nerve.  The rating 
schedule does not provide a separate evaluation for this 
nerve.

A separate compensable rating could be provided for scars 
that were compensably disabling.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The service medical records and post-
service examinations have shown the veteran's scar to be 
asymptomatic after healing.  Thus a separate rating for the 
scar is not warranted.  Cf. 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2002 & 2005) (providing compensable ratings 
for scars that are tender, painful, repeatedly ulcerated, 
unstable, deep and exceeding an area of 39 square 
centimeters, or limit function).

The veteran has been shown to have limitation of motion in 
the left wrist.  The maximum rating for limitation of motion 
of the wrist is 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5215 (2005).  Muscle injury of the wrist of the 
minor hand is afforded a maximum rating of 30 percent.  
38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308 (2005).  

Because the veteran is already in receipt of a 30 percent 
evaluation, these diagnostic codes do not provide a basis for 
a higher evaluation.  Separate evaluations are not available 
because the rating schedule precludes combining a muscle 
injury rating with a rating based on paralysis or partial 
paralysis of a peripheral nerve.  38 C.F.R. § 4.55(a) (2005).

There is no competent evidence of record, which indicates 
that the veteran's left wrist disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been frequent periods of hospitalization.  The veteran has 
not been hospitalized for his disability since service.  He 
is currently retired, and thus the disability does not cause 
marked interference with current employment.  Accordingly, 
there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).

In summary, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left wrist with fracture 
of the second and third metacarpals.  The doctrine of 
reasonable doubt is not for application, and the claim must 
be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a gunshot wound to the left wrist 
with fracture of the second and third metacarpals is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


